Exhibit 10.5

SEVERANCE AGREEMENT

This Severance Agreement (this “Agreement”) is made and entered into as of the
21st day of July, 2009, by and between Del Taco LLC, a California limited
liability company (the “Company”), and Steven L. Brake (the “Employee”).

WHEREAS, the Employee is currently employed by the Company as its Vice
President, Controller and Treasurer; and

WHEREAS, the Company and the Employee are parties to that certain Employee
Confidentiality and Assignment Agreement of even date herewith (the
“Confidentiality Agreement”); and

WHEREAS, Sagittarius Brands, Inc., the parent corporation of the Company (the
“Parent”), and the Employee are parties to that certain Restricted Stock
Agreement dated as of March 26, 2009, under the Sagittarius Brands, Inc. 2005
Stock Incentive Plan, pursuant to which the Employee received restricted shares
of the Parent’s common stock, par value $0.001 per share (the “Restricted Stock
Agreement”);

NOW, THEREFORE, in consideration of the foregoing and the mutual promises of the
parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee hereby covenant and agree with each other as follows:

1. Definitions. For purposes of the Agreement, the following terms shall have
the following meanings:

(a) “Base Salary” shall mean the Employee’s annual base salary, as determined by
the Company from time to time.

(b) “Disability” shall mean, as a result of the Employee’s incapacity because of
physical or mental illness, the Employee shall have been absent from the
Employee’s duties with the Company on a full-time basis for 180 calendar days in
the aggregate in any 12-month period.

(c) “For Cause” shall mean: (i) being indicted for, or convicted of, a criminal
offense involving moral turpitude, or involving fraud or dishonest conduct
pertaining to the business or affairs of the Company, including, without
limitation, peculation, or being guilty of any act or omission, the intended or
likely consequence of which is material injury to the business, property or
reputation of the Company, or any of its affiliates; (ii) engaging in a course
of conduct for a period of 15 days after written notice from the Board of
Managers of the Company (the “Board”), determined by the Board to be in material
violation of the Employee’s duties, fiduciary or otherwise, to the Company or
any of its affiliates; (iii) committing an act of gross negligence or otherwise
acting with willful disregard for the best interests of the Company or its
affiliates; (iv) committing an act of fraud, seizing a corporate opportunity for
the Employee instead of offering such opportunity to the Company or its
affiliates or otherwise breaching any fiduciary duty owed to the Company or its
affiliates; (v) absence (and not traveling on business) for a reason other than
illness, vacation, or approved leave for more than 30 consecutive days; or
(vi) committing a material violation of a material Company or affiliate policy.
For purposes of this Agreement, a good faith determination by the Board whether
the Employee was terminated For Cause shall be final and binding.



--------------------------------------------------------------------------------

2. Severance Payment.

(a) Termination by the Company For Cause. Upon termination of the Employee’s
employment by the Company For Cause, the Company shall, through the Date of
Termination, pay the Employee the Employee’s accrued and unpaid Base Salary
(including compensation for any accrued vacation) at the rate in effect at the
time Notice of Termination is given. Thereafter, the Company shall have no
further obligations to the Employee except as otherwise expressly provided under
this Agreement or as required by law, provided any such termination shall not
adversely affect or alter the Employee’s rights under any employee benefit plan
of the Company in which the Employee, at the Date of Termination, has a vested
interest, unless otherwise provided in such employee benefit plan or any
agreement or other instrument attendant thereto.

(b) Termination by Reason of Death or Disability of the Employee.

(i) Death of Employee. If the Employee’s employment terminates by reason of the
Employee’s death, the Company shall, within 90 days of the Date of Termination,
pay in a lump sum amount to such person as the Employee shall designate in a
notice filed with the Company or, if no such person is designated, to the
Employee’s estate, the Employee’s accrued and unpaid Base Salary to the Date of
Termination (including compensation for any accrued vacation or other benefits)
and the Employee’s accrued and unpaid incentive compensation, if any. Such
payment shall fully discharge the Company’s obligations hereunder.

(ii) Disability of Employee. During any period that the Employee fails to
perform the Employee’s duties hereunder as a result of incapacity because of
physical or mental illness, the Employee shall continue to receive the
Employee’s accrued and unpaid Base Salary and accrued and unpaid incentive
compensation, if any, until the Employee’s employment is terminated because of
Disability. Upon the Employee’s termination of employment because of Disability,
the Company shall, within ninety (90) days of the Date of Termination, pay in a
lump sum amount to the Employee the Employee’s accrued and unpaid Base Salary to
the Date of Termination (including compensation for any accrued vacation or
other benefits) and the Employee’s accrued and unpaid incentive compensation, if
any. Upon termination because of death prior to termination as a result of the
Employee’s Disability, Subparagraph 2(b)(i) shall apply.

(c) Termination by the Employee. If the Employee’s employment is terminated by
the Employee, then the Company shall, through the Date of Termination, pay the
Employee the Employee’s accrued and unpaid Base Salary (including compensation
for any accrued vacation) at the rate in effect at the time Notice of
Termination is given. Thereafter, the Company shall have no further obligations
to the Employee except as otherwise expressly provided under this Agreement,
provided any such termination shall not adversely affect or alter the Employee’s
rights under any employee benefit plan of the Company in which the Employee, at
the Date of Termination, has a vested interest, unless otherwise provided in
such employee benefit plan or any agreement or other instrument attendant
thereto.

 

2



--------------------------------------------------------------------------------

(d) Termination by the Company Other than For Cause, Death or Disability. If the
Employee’s employment is terminated by the Company other than For Cause or
because of the Employee’s death or Disability, then the Company shall, through
the Date of Termination, pay the Employee the Employee’s accrued and unpaid Base
Salary (including compensation for any accrued vacation) at the rate in effect
at the time Notice of Termination is given and the Employee’s accrued and unpaid
incentive compensation, if any. In addition, subject to signing by the Employee
of a general release of claims in a form and manner satisfactory to the Company,
the Employee shall be entitled:

(i) To receive an amount equal to the sum of (A) and (B) (the “Termination
Payment”), where (A) is the higher of (i) 100% of the Employee’s Base Salary at
the rate in effect as of the date of this Agreement or (ii) 100% of the
Employee’s Base Salary at the rate in effect at the time Notice of Termination
is given and (B) is the pro-rata portion of the cash bonus (if any) paid to the
Employee in the immediately preceding year based on the number of days since the
first day of the current year and through the Date of Termination. The
Termination Payment shall be paid in 12 equal monthly installments, the first of
which shall be due and payable on the first day of the month next succeeding the
Date of Termination. However, the foregoing payments shall decrease (to not less
than zero) by the amount of any compensation that the Employee receives during
the severance payment period as an employee, consultant or agent for any
individual or entity.

(ii) To participate in the Company’s health insurance plan on the same terms and
conditions (including the same cost-sharing percentage) as in effect immediately
prior to the Date of Termination, for a period of twelve (12) months following
the Date of Termination. If such benefits cannot be provided to the Employee by
reason of the Employee’s termination, the Company shall reimburse the Employee
for the cost of obtaining comparable benefits; provided, however, that the
Company’s obligation to reimburse the Employee for such costs shall not exceed
125% of the cost to the Company of providing such benefits to the Employee
immediately prior to the Date of Termination.

3. Notice of Termination. Except for termination by reason of the death of the
Employee, any termination of the Employee’s employment by the Company or any
such termination by the Employee shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

4. Date of Termination. The “Date of Termination” shall be: (A) if the
Employee’s employment is terminated by the Employee’s death, the date of the
Employee’s death; (B) if the Employee’s employment is terminated other than by
reason of the death of the Employee, the date on which Notice of Termination is
given.

5. Withholding. All payments made to the Employee under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law.

6. Confidentiality Agreement. In the event the Employee breaches the terms of
the Confidentiality Agreement, in addition to any other remedy that the Company
may have under the Confidentiality Agreement or other applicable law, the
Company shall have the right to cease making the Termination Payment and the
Employee agrees to forfeit back to the Company any portion of the Termination
Payment already paid to the Employee under this Agreement.

 

3



--------------------------------------------------------------------------------

7. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to the Employee:

At the Employee’s home address as shown in the Company’s personnel records;

If to the Company:

25521 Commercentre Drive

Lake Forest, California 92630

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

8. Amendment. No provisions of this Agreement may be amended, modified, or
discharged unless such amendment, modification, or discharge is agreed to in
writing and signed by the Employee and such officer of the Company as may be
specifically designated by the Board.

9. Entire Agreement. This Agreement, the Restricted Stock Agreement, and the
Confidentiality Agreement constitute the entire agreement between the parties
and supersede all prior agreements and understandings relating to the subject
matter of this Agreement. No agreements or representations, oral or otherwise,
express or implied, unless specifically referred to herein, with respect to the
subject matter hereof have been made by either pm1y which are not set forth
expressly in this Agreement.

10. Governing Law. The validity, interpretation, construction, and performance
of this Agreement shall be governed by the laws of the State of California
(without regard to principles of conflicts of laws).

11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

12. Arbitration; Other Disputes. Any dispute arising out of or relating to this
Agreement or the breach, termination or validity hereof shall be finally settled
pursuant to the terms of the Employee Dispute Resolution Program in effect for
the Company.

13. Assignment. This Agreement shall inure to the benefit of and be binding upon
the Company and the Employee, their respective successors, executors,
administrators, heirs and permitted assigns; provided, however, that the
Employee shall not assign the Employee’s duties hereunder. In the event of the
Employee’s death prior to the completion by the Company of all

 

4



--------------------------------------------------------------------------------

payments due him under this Agreement, the Company shall continue such payments
to the Employee’s beneficiary designated in writing to the Company prior to the
Employee’s death (or to the Employee’s estate, if the Employee fails to make
such designation).

14. Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
full extent permitted by law.

15. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

SIGNATURE PAGE FOLLOWS

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

Del Taco LLC By:  

/s/ Michael T. Folks

Name: Michael T. Folks Title: Senior Vice President Steven L. Brake

/s/ Steven Brake

Name: Steven L. Brake

 

6